 Case 20-20425-GLT       Doc 17-2 Filed 02/05/20 Entered 02/05/20 16:17:40          Desc
                             Proposed Order Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

VIDEOMINING CORPORATION,                                Bankruptcy No. 20-20425-GLT

              Debtor.                                   Chapter 11

VIDEOMINING CORPORATION,                                Document No.

              Movant,

        vs.

NO RESPONDENT.

        ORDER OF COURT AUTHORIZING USE OF EXISTING BANK ACCOUNT

        AND NOW, after notice and hearing on the Emergency Motion of the Debtor for

an Order Authorizing Maintenance of Existing Bank Account, it is hereby ORDERED,

ADJUDGED AND DECREED as follows:

        (1) The Debtor is authorized to use its pre-petition bank account at Enterprise

Bank;

        (2) The Debtor shall monitor the estate funds on deposit in its account and

immediately notify the United States Trustee if those funds are expected to exceed the

FDIC insurance limited (currently $250,000); and

        (3) The Debtor shall skip 50 check numbers in its checking account and stamp

the words “Debtor in Possession”, and write the case number of this Bankruptcy Case,

on each check it issues hereafter.



Date: ________________                           ______________________________
                                                 Gregory L. Taddonio
                                                 United States Bankruptcy Judge
